Nebraska Supreme Court Online Library
www.nebraska.gov/courts/epub/
02/12/2016 08:24 AM CST




                                                        - 708 -
                                           Nebraska A dvance Sheets
                                            292 Nebraska R eports
                                                   STATE v. PERRY
                                                  Cite as 292 Neb. 708




                                        State of Nebraska, appellee, v.
                                         Detron L. Perry, appellant.
                                                    ___ N.W.2d ___

                                        Filed February 12, 2016.   No. S-14-506.

                1.	 Constitutional Law: Search and Seizure: Motions to Suppress:
                    Appeal and Error. In reviewing a trial court’s ruling on a motion to
                    suppress based on a claimed violation of the Fourth Amendment, an
                    appellate court applies a two-part standard of review. Regarding histori-
                    cal facts, an appellate court reviews the trial court’s findings for clear
                    error, but whether those facts trigger or violate Fourth Amendment
                    protections is a question of law that an appellate court reviews indepen-
                    dently of the trial court’s determination.
                2.	 Constitutional Law: Search and Seizure. The Fourth Amendment to
                    the U.S. Constitution and article I, § 7, of the Nebraska Constitution
                    guarantee against unreasonable search and seizure.
                3.	 Constitutional Law: Warrantless Searches: Search and Seizure.
                    Warrantless searches and seizures are per se unreasonable under the
                    Fourth Amendment, subject only to a few specifically established
                    and well-delineated exceptions, which must be strictly confined by
                    their justifications.
                4.	 Warrantless Searches: Search and Seizure: Proof. In the case of a
                    search and seizure conducted without a warrant, the State has the burden
                    of showing the applicability of one or more of the exceptions to the war-
                    rant requirement.
                5.	 Warrantless Searches: Probable Cause. Probable cause, standing
                    alone, is not an exception that justifies the search of a person without
                    a warrant.
                6.	 Criminal Law: Police Officers and Sheriffs: Arrests: Probable
                    Cause. Under Nebraska law, a person may be arrested without a war-
                    rant when an officer has probable cause to believe the person either
                    has committed a felony or has committed a misdemeanor in the offi-
                    cer’s presence.
                                    - 709 -
                       Nebraska A dvance Sheets
                        292 Nebraska R eports
                               STATE v. PERRY
                              Cite as 292 Neb. 708

 7.	 Arrests: Probable Cause. Probable cause must be particularized with
     respect to the person being arrested.
 8.	 Probable Cause: Words and Phrases. Probable cause is a flexible,
     commonsense standard that depends on the totality of the circumstances.
 9.	 Probable Cause: Appeal and Error. An appellate court determines
     whether probable cause existed under an objective standard of reason-
     ableness, given the known facts and circumstances.
10.	 Probable Cause: Words and Phrases. Probable cause means less than
     evidence which would justify condemnation.
11.	 Criminal Law: Search and Seizure: Probable Cause: Police Officers
     and Sheriffs: Motor Vehicles: Controlled Substances. The odor of
     marijuana, alone or in combination with other factors, creates probable
     cause for an officer to infer that one or all of the occupants of a vehicle
     had recently committed the crime of possessing a controlled substance,
     thus providing probable cause for an arrest and a valid search of the
     person incident thereto.
12.	 Arrests: Probable Cause: Controlled Substances. The odor of mari-
     juana in an area will not inevitably provide probable cause to arrest all
     those in proximity to the odor.
13.	 Search and Seizure: Arrests: Search Warrants: Warrants: Probable
     Cause. A search without a warrant before an arrest, also without a war-
     rant, is valid as an incident to the subsequent arrest if (1) the search is
     reasonably contemporaneous with the arrest and (2) probable cause for
     the arrest exists before the search.

   Appeal from the District Court for Douglas County: Joseph
S. Troia, Judge. Affirmed.
  Thomas C. Riley, Douglas County Public Defender, L.
Robert Marcuzzo, and Natalie M. Andrews for appellant.
  Douglas J. Peterson and Jon Bruning, Attorneys General,
and Austin N. Relph, for appellee.
  Wright, Connolly, Cassel, and Stacy, JJ., and Inbody,
Judge.
   Stacy, J.
   After a stipulated bench trial, the district court for Douglas
County found Detron L. Perry guilty of possession of a con-
trolled substance. Perry appeals, arguing the court erred in
                             - 710 -
                  Nebraska A dvance Sheets
                   292 Nebraska R eports
                        STATE v. PERRY
                       Cite as 292 Neb. 708

overruling his motion to suppress evidence found during a
search of his person. We find no reversible error and affirm.
                            I. FACTS
   On September 5, 2012, law enforcement officers Chris
Brown and Mike Sundermeier of the Omaha Police Department
were on patrol in the area of 35th and Hamilton Streets in
Omaha, Nebraska. They observed a vehicle traveling east-
bound on Hamilton Street. It turned northbound onto 35th
Street without using a turn signal, and when the brakes were
applied, the officers noticed the vehicle’s left taillight was
not functioning.
   The officers initiated a traffic stop. Brown approached the
driver’s side of the car, and Sundermeier approached the pas-
senger side. Perry was driving, and his brother Devaughn
Perry (Devaughn) was the front seat passenger. When Perry
rolled down his window to speak with the officers, Brown
immediately detected the odor of burnt marijuana coming from
the vehicle. Brown described the odor as “a little faint,” but
he knew it was burnt marijuana because he had smelled it fre-
quently when making traffic stops.
   After noticing the odor, Brown saw Sundermeier talking
to Devaughn. Brown noticed Devaughn kept putting his right
hand between his right leg and the door. Brown then heard
Sundermeier tell Devaughn to keep his hands on his lap, but
Devaughn was not complying. When Devaughn eventually
brought his hands up, Brown saw the top part of a twisted plas-
tic baggie in Devaughn’s right hand. At about the same time,
Sundermeier opened the vehicle door and grabbed Devaughn’s
right hand, because he feared Devaughn was holding a weapon.
Sundermeier discovered a baggie containing a white rocklike
substance in Devaughn’s hand. Devaughn was then removed
from the vehicle and placed under arrest.
   Brown then asked Perry to step out of the vehicle. Perry
complied, and Brown searched Perry’s person. Brown found
what appeared to be crack cocaine in Perry’s front pocket.
                              - 711 -
                   Nebraska A dvance Sheets
                    292 Nebraska R eports
                         STATE v. PERRY
                        Cite as 292 Neb. 708

Brown then placed Perry in handcuffs and searched him again.
During this search, Brown found pills in Perry’s front right
coin pocket he suspected were “ecstasy.” Perry showed the
officers his identification and was cooperative throughout the
traffic stop.
   The officers took Perry and Devaughn to the police cruiser.
Perry’s vehicle was then searched, and the officers discov-
ered a marijuana cigarette in the center console and a firearm
underneath the front passenger seat. Subsequent field tests
revealed that the suspected crack cocaine found on both Perry
and Devaughn was fake crack cocaine, known as gank. The
pills discovered in Perry’s pocket were found to be a form
of “ecstasy.”
   The State formally charged Perry with unlawful posses-
sion of a controlled substance (benzylpiperazine, a form of
“ecstasy”), a Class IV felony. Prior to trial, Perry moved to
suppress the evidence obtained during his search and arrest. At
the hearing on the motion to suppress, the officers testified to
the above facts.
   The court overruled Perry’s motion to suppress. It found that
the officers could have arrested Perry for the taillight violation
and impliedly concluded the search of Perry’s person was a
search incident to an arrest. The court further found that the
smell of marijuana coming from the vehicle provided probable
cause to search the vehicle. In ruling on the motion to sup-
press, the court made a finding that Perry “was no[t] coopera-
tive and gave a false name.”
   Following the suppression hearing, the court held a stipu-
lated bench trial. The State offered into evidence a transcript
of the hearing on the motion to suppress and a laboratory
report documenting that the pills found on Perry were in fact
“ecstasy.” Perry then renewed the objections raised in his
motion to suppress. The court ultimately found the search was
valid, reasoning the smell of marijuana, combined with the
officers’ knowledge that the passenger was furtively holding
a baggie of suspected drugs, provided probable cause to arrest
                                     - 712 -
                         Nebraska A dvance Sheets
                          292 Nebraska R eports
                                STATE v. PERRY
                               Cite as 292 Neb. 708

Perry. Perry was found guilty of unlawful possession of a con-
trolled substance and sentenced to probation for a term of 4
years. He timely filed this direct appeal.

               II. ASSIGNMENTS OF ERROR
   Perry assigns, restated and consolidated, that the district
court erred in (1) finding he was uncooperative with police
and gave a false name during the traffic stop and (2) overrul-
ing his motion to suppress evidence found during the search of
his person.

                  III. STANDARD OF REVIEW
   [1] In reviewing a trial court’s ruling on a motion to sup-
press based on a claimed violation of the Fourth Amendment,
an appellate court applies a two-part standard of review.1
Regarding historical facts, we review the trial court’s findings
for clear error, but whether those facts trigger or violate Fourth
Amendment protections is a question of law that we review
independently of the trial court’s determination.2

                        IV. ANALYSIS
                 1. Search Incident to A rrest
   [2,3] Perry argues the evidence obtained during the search
of his person must be suppressed because the search vio-
lated his constitutional rights. The Fourth Amendment to
the U.S. Constitution and article I, § 7, of the Nebraska
Constitution guarantee against unreasonable search and sei-
zure.3 Warrantless searches and seizures are per se unrea-
sonable under the Fourth Amendment, subject only to a few

 1	
      State v. Piper, 289 Neb. 364, 855 N.W.2d 1 (2014); State v. Matit, 288
Neb. 163, 846 N.W.2d 232 (2014).
 2	
      Id.
 3	
      State v. Wells, 290 Neb. 186, 859 N.W.2d 316 (2015); State v. Nuss, 279
Neb. 648, 781 N.W.2d 60 (2010).
                                     - 713 -
                         Nebraska A dvance Sheets
                          292 Nebraska R eports
                                STATE v. PERRY
                               Cite as 292 Neb. 708

specifically established and well-delineated exceptions, which
must be strictly confined by their justifications.4
   [4] The search here was conducted without a warrant. Thus,
to be valid, it must fall within one of the warrantless search
exceptions recognized by this court.5 The State has the burden
of showing the applicability of one or more of the exceptions
to the warrant requirement.6
   Before addressing the applicability of any exception to the
instant case, we pause to address the effect of our recent deci-
sion in City of Beatrice v. Meints.7 In that case, we acknowl-
edged we had often been imprecise when describing the excep-
tions to the warrant requirement and had incorrectly noted
that “probable cause” was such an exception.8 Meints clarified
that probable cause, standing alone, is not an exception to the
search warrant requirement “as applied to real property.”9
   [5] For precisely the reason articulated in Meints—a prob-
able cause exception to the warrant requirement would swallow
the rule—we now clarify that probable cause, standing alone,
is not an exception that justifies the search of a person without
a warrant. To the extent our prior cases indicate otherwise, they
are disapproved.10
   A valid arrest based on probable cause that a person
is engaged in criminal activity is allowed by the Fourth

 4	
      State v. Smith, 279 Neb. 918, 782 N.W.2d 913 (2010).
 5	
      See id.
 6	
      Id.
 7	
      City of Beatrice v. Meints, 289 Neb. 558, 856 N.W.2d 410 (2014), cert.
      denied ___ U.S. ___, 135 S. Ct. 2388, 192 L. Ed. 2d 166 (2015).
 8	
      See, State v. Gorup, 279 Neb. 841, 782 N.W.2d 16 (2010); State v. Gorup,
      275 Neb. 280, 745 N.W.2d 912 (2008); State v. Eberly, 271 Neb. 893, 716
N.W.2d 671 (2006); State v. Voichahoske, 271 Neb. 64, 709 N.W.2d 659
      (2006); State v. Roberts, 261 Neb. 403, 623 N.W.2d 298 (2001).
 9	
      City of Beatrice v. Meints, supra note 8, 289 Neb. at 567, 856 N.W.2d
      at 417.
10	
      See cases cited supra note 8.
                                      - 714 -
                          Nebraska A dvance Sheets
                           292 Nebraska R eports
                                 STATE v. PERRY
                                Cite as 292 Neb. 708

Amendment, and if an arrest is made based upon probable
cause, a full search of the person may be made incident to
that arrest.11
   [6,7] The question here, then, is whether the officers had
probable cause to arrest Perry. Under Nebraska law, a person
may be arrested without a warrant when an officer has prob-
able cause to believe the person either has committed a felony
or has committed a misdemeanor in the officer’s presence.12
Probable cause must be particularized with respect to the per-
son being arrested.13

              (a) Probable Cause to Arrest Perry
   The trial court ultimately analyzed whether the officers
had probable cause to arrest Perry under the framework of
Maryland v. Pringle.14 In that case, a car with three occupants
was stopped at 3:16 a.m. for speeding. When the driver was
asked for his license and registration, he opened the glove
compartment and an officer saw a large amount of rolled-up
money inside. The officer had the driver step out of the vehicle
and issued him a warning. He then asked for consent to search
the vehicle, and the driver gave it. The search revealed $763
in cash and five plastic baggies containing cocaine. The bag-
gies were found between a raised armrest and the back seat of
the vehicle.
   The officer questioned all three occupants of the vehicle
about the drugs and money, but none offered any information.
All three were placed under arrest and taken to the police

11	
      See, United States v. Robinson, 414 U.S. 218, 94 S. Ct. 467, 38 L. Ed. 2d
427 (1973); Chimel v. California, 395 U.S. 752, 89 S. Ct. 2034, 23 L. Ed.
2d 685 (1969); State v. Evans, 223 Neb. 383, 389 N.W.2d 777 (1986).
12	
      Neb. Rev. Stat. § 29-404.02 (Reissue 2008); State v. Evans, supra note 11.
13	
      Ybarra v. Illinois, 444 U.S. 85, 100 S. Ct. 338, 62 L. Ed. 2d 238 (1979);
      State v. Evans, supra note 11.
14
Md. v. Pringle, 540 U.S. 366, 124 S. Ct. 795, 157 L. Ed. 2d 769
      (2003).
                                     - 715 -
                         Nebraska A dvance Sheets
                          292 Nebraska R eports
                                STATE v. PERRY
                               Cite as 292 Neb. 708

station. At the station, the front seat passenger confessed the
drugs were his and informed police the other two did not
know about them. After the passenger was charged with drug
possession, he moved to suppress his confession. He argued
it was the fruit of an illegal arrest because the officer lacked
probable cause to arrest him.
   The U.S. Supreme Court noted that a warrantless arrest
of an individual in a public place for a felony, or a misde-
meanor committed in the officer’s presence, is consistent with
the Fourth Amendment if the arrest is supported by probable
cause. It reasoned that once the officer found the five plastic
baggies containing cocaine, he had probable cause to believe a
felony had been committed. It focused its analysis on whether
the officer had probable cause to believe the passenger com-
mitted that crime.
   [8-10] In doing so, the Court in Pringle noted that “the
probable-cause standard is ‘“a practical, nontechnical concep-
tion”’ that deals with ‘“the factual and practical considerations
of everyday life on which reasonable and prudent men, not
legal technicians, act.”’”15 It further noted that probable cause
is “‘a fluid concept—turning on the assessment of probabili-
ties in particular factual contexts—not readily, or even use-
fully, reduced to a neat set of legal rules.’”16 Similarly, we
have noted that probable cause is a flexible, commonsense
standard that depends on the totality of the circumstances.17
We determine whether probable cause existed under an objec-
tive standard of reasonableness, given the known facts and
circumstances.18 Probable cause “‘means less than evidence
which would justify condemnation.’”19

15	
      Id., 540 U.S. at 370.
16	
      Id., 540 U.S. at 370-71.
17	
      State Matit, supra note 1.
18	
      Id.
19	
      Maryland v. Pringle, supra note 14, 540 U.S. at 371.
                                      - 716 -
                          Nebraska A dvance Sheets
                           292 Nebraska R eports
                                 STATE v. PERRY
                                Cite as 292 Neb. 708

   The Court in Pringle reasoned that to determine whether
an officer had probable cause to arrest an individual, it had to
examine the events leading up to the arrest and then decide
“‘whether these historical facts, viewed from the standpoint
of an objectively reasonable police officer, amount to’ prob-
able cause.”20 It reasoned that because the drugs and money
were in the car and none of the three occupants offered any
information about their ownership, it was “an entirely reason-
able inference from these facts that any or all three of the
occupants had knowledge of, and exercised dominion and
control over, the cocaine.”21 Thus, a reasonable officer could
conclude there was probable cause to believe the passenger
committed the crime of possession of cocaine, either solely
or jointly. As part of the rationale, the Court noted that the
occupants “were in a relatively small automobile,” not a pub-
lic place.22 It reasoned that passengers in a car “‘will often
be engaged in a common enterprise with the driver, and have
the same interest in concealing the fruits or the evidence of
their wrongdoing.’”23 It noted that the “quantity of drugs
and cash in the car indicated the likelihood of drug dealing,
an enterprise to which a dealer would be unlikely to admit
an innocent person with the potential to furnish evidence
against him.”24
   In reaching the conclusion in Pringle, the Court distin-
guished both Ybarra v. Illinois25 and United States v. Di Re.26
In Ybarra, an investigator obtained a search warrant authoriz-
ing the search of a tavern and the bartender thereof, based

20	
      Id.
21	
      Id., 540 U.S. at 372.
22	
      Id., 540 U.S. at 373.
23	
      Id.
24	
      Id.
25	
      Ybarra v. Illinois, supra note 13.
26	
      United States v. Di Re, 332 U.S. 581, 68 S. Ct. 222, 92 L. Ed. 210 (1948).
                                       - 717 -
                          Nebraska A dvance Sheets
                           292 Nebraska R eports
                                 STATE v. PERRY
                                Cite as 292 Neb. 708

on allegations the bartender had been observed with heroin
packets. The search was conducted in the late afternoon,
when 13 or fewer customers were present. One officer patted
down each of the customers. When he patted down one cus-
tomer, Ventura Ybarra, he felt a “‘cigarette pack with objects
in it.’”27 He later returned and refrisked Ybarra and seized
the cigarette pack. Inside, he found tinfoil packets contain-
ing heroin.
   Ybarra was charged with the unlawful possession of a con-
trolled substance. He moved to suppress the contraband found
on his person, arguing the warrant did not authorize a search
of his person. The Court held that where the standard is prob-
able cause, a search or seizure of a person must be supported
by probable cause particularized with respect to that person. It
found none existed with respect to Ybarra, in that the police
had no reason to believe he was committing, had committed,
or was about to commit any criminal offense.
   In Di Re, an informant told an investigator that he had an
appointment to buy counterfeit gasoline coupons from a man
referred to as “Buttitta” at a specific place. The investigator
went to the place and found a vehicle occupied by Buttitta, the
informant, and Michael Di Re. The informant possessed coun-
terfeit gasoline coupons and told the investigator at the scene
that he obtained them from Buttitta. The investigator arrested
all three and took them to the police station.
   At the station, Di Re was searched and counterfeit gaso-
line coupons were found on his person. He was subsequently
charged for possessing them, and moved to suppress the con-
traband, arguing the search was not justified by a search
incident to a lawful arrest. The Court concluded there was no
probable cause to justify the arrest. It reasoned that to have
probable cause to arrest Di Re for a felony, the police needed
information implicating him in either possessing or knowing

27	
      Ybarra v. Illinois, supra note 13, 444 U.S. at 88.
                                     - 718 -
                         Nebraska A dvance Sheets
                          292 Nebraska R eports
                                STATE v. PERRY
                               Cite as 292 Neb. 708

that the coupons were counterfeit. It noted there was no evi-
dence of a conspiracy, because there was no evidence Di Re
was even in the car when the informant obtained the coupons
from Buttitta or that he even knew the transaction occurred.
It noted that the meeting occurred during the day in a public
place and that even if Di Re had seen the exchange of papers,
he likely would not have known what they were or that they
were counterfeit. It further noted that the informant specifi-
cally implicated Buttitta, but gave no indication that Di Re was
involved. It therefore concluded the officer lacked probable
cause to arrest Di Re, and thus the search incident to the arrest
was invalid.
   The Eighth Circuit has also decided a similar case using
the Maryland v. Pringle framework. In U.S. v. Chauncey,28
the defendant was driving a vehicle stopped by an officer for
having expired license plate tags. The defendant stepped from
the vehicle and approached the officer. When questioned, he
told the officer the vehicle had recently been purchased by
his passenger and produced a bill of sale. When the officer
then approached the passenger side of the car, he noticed a
strong odor of raw marijuana and saw the passenger closing a
drawstring bag in her lap. He seized the bag, confirmed it con-
tained marijuana, and handcuffed both the defendant and the
passenger while he searched the vehicle. The defendant was
searched, but no contraband was found on his person. When
the vehicle was searched, the officer found marijuana seeds
and stems, a scale, and several sandwich bags. Both the driver
and the passenger were arrested.
   The defendant was subsequently charged with possession
with intent to distribute, and he moved to suppress, argu-
ing his arrest was made without probable cause. The court
disagreed. It reasoned that the case fell somewhere between
Pringle and Di Re. It noted that like Di Re, there was evidence

28
U.S. v. Chauncey, 420 F.3d 864 (8th Cir. 2005).
                                      - 719 -
                          Nebraska A dvance Sheets
                           292 Nebraska R eports
                                 STATE v. PERRY
                                Cite as 292 Neb. 708

tending to point to the passenger, as the marijuana was located
in her purse. But it also reasoned that like Pringle, there was
evidence to suggest the defendant was engaged in a common
enterprise with the passenger. It noted that the smell of mari-
juana in the car was quite strong, so that the defendant had
to have been aware of it in the vehicle. It also noted that the
seeds, stems, and scale found inside the vehicle indicated the
drug activity was open and notorious, so the defendant reason-
ably was aware of it. It thus concluded there was sufficient
evidence to suggest to an objectively reasonable officer that
the defendant was involved in the commission of a crime, and
his arrest was supported by probable cause.
   We have applied the Maryland v. Pringle framework in at
least one similar case. In State v. Voichahoske29 the defendant
was a passenger in a car occupied by the driver and two oth-
ers. The vehicle was stopped for speeding, and the officer
had the driver come to his patrol car while he checked on her
license and insurance. The driver lied about her name and
said the car belonged to her cousin. The cousin was a person
known to the officer for being involved with narcotics. The
driver told the officer she did not know the back seat pas-
sengers, but identified the defendant, the front seat passenger,
by name. The officer knew the defendant was also suspected
of being involved in narcotics. While talking to the driver, the
officer observed the passengers in the car continuously mov-
ing around.
   The officer left the driver in the patrol car and went to talk
to the passengers. They gave slightly contradictory versions
of their travel plans. One of the back seat passengers was
unable to hold still and continuously rubbed her vaginal area,
complaining she had just started her menstrual cycle. This
caused the officer to suspect she might be hiding contraband.
The officer returned to his patrol car and asked the driver’s

29	
      State v. Voichahoske, supra note 8.
                                     - 720 -
                         Nebraska A dvance Sheets
                          292 Nebraska R eports
                                STATE v. PERRY
                               Cite as 292 Neb. 708

permission to search the vehicle. She refused, so he called for
a canine unit. One arrived 12 minutes later. The dog alerted to
both the passenger side door and the driver’s side door. The
passengers were then removed from the vehicle.
   The passengers were questioned, and the defendant even­
tually confessed he had lied about the driver’s identity and
was hiding her driver’s license in his wallet. The passengers
were taken to a police station and searched. The defendant
had a marijuana pipe in his sock and a bag of white powder
in his rectum. The defendant was charged with possessing a
controlled substance, and he moved to suppress the evidence
found on his person.
   In an analysis that perhaps did not clearly differentiate
between probable cause to search the defendant and probable
cause to arrest him, we discussed Pringle and whether there
was probable cause “sufficiently particularized” to the defend­
ant.30 In this respect, we noted that the dog’s alert provided
probable cause that someone in the car possessed drugs. We
also noted the defendant lied about the driver’s identity and
concealed her identification in his wallet. We further noted
the passengers in the car had time to conceal evidence on
their persons, and we found the officers had probable cause to
believe drugs would be found on the defendant under a com-
mon enterprise theory.
   The threshold issue here is whether the officers had prob-
able cause to believe Perry was involved in a crime so as to
conduct a valid arrest without a warrant. We analyze this issue
under the framework provided by the U.S. Supreme Court in
Maryland v. Pringle.31 We find that the facts known to the
officers at the time of the arrest were (1) the odor of burnt
marijuana coming from the vehicle as soon as the driver’s
window was rolled down, (2) the presence of two indi­viduals

30	
      Id. at 76, 709 N.W.2d at 671.
31
Md. v. Pringle, supra note 14.
                                     - 721 -
                         Nebraska A dvance Sheets
                          292 Nebraska R eports
                                STATE v. PERRY
                               Cite as 292 Neb. 708

in the front seat of the vehicle, (3) the vehicle passenger’s
noncooperation with officers and attempt to hide the contents
of the baggie in his hand from the officers, and (4) the dis-
covery that the baggie contained what appeared to be crack
cocaine, a controlled substance.
   [11] The appellate courts of this State have consistently
held that the odor of marijuana, alone or in combination with
other factors, creates probable cause for an officer to infer
that one or all of the occupants of a vehicle had recently com-
mitted the crime of possessing a controlled substance, thus
providing probable cause for an arrest and a valid search of
the person incident thereto.32 This line of cases is in accord
with various other jurisdictions.33 The general rationale is
based on common sense—the odor of marijuana indicates
marijuana likely is present in the car, which makes it likely
the car’s occupants are committing the crime of possess-
ing marijuana.34
   Perry argues there is no precedential value in our prior
cases holding the smell of marijuana emanating from a vehi-
cle provides probable cause to search the occupants thereof,
because the cases were decided at a time when possession
of any quantity of marijuana was a crime. He contends that
because possession of less than an ounce of marijuana is now
only an infraction,35 the mere smell of marijuana is not suf-
ficient probable cause that a crime is being or has been com-
mitted and does not justify an arrest. We disagree.

32	
      See, State v. Masters, 216 Neb. 304, 343 N.W.2d 744 (1984); State v.
      Watts, 209 Neb. 371, 307 N.W.2d 816 (1981); State v. Daly, 202 Neb. 217,
      274 N.W.2d 557 (1979); State v. Clark, 21 Neb. Ct. App. 581, 842 N.W.2d
151 (2013); State v. Reha, 12 Neb. Ct. App. 767, 686 N.W.2d 80 (2004).
33	
      E.g., Blake v. State, 772 So. 2d 1200 (Ala. Crim. App. 2000); Brunson v.
      State, 327 Ark. 567, 940 S.W.2d 440 (1997); State v. Mitchell, 167 Wis.
2d 672, 482 N.W.2d 364 (1992); Ford v. State, 37 Md. App. 373, 377 A.2d
577 (1977).
34	
      See Blake v. State, supra note 33.
35	
      See Neb. Rev. Stat. § 28-416(13) (Supp. 2015).
                                   - 722 -
                        Nebraska A dvance Sheets
                         292 Nebraska R eports
                              STATE v. PERRY
                             Cite as 292 Neb. 708

   A Minnesota appellate court has addressed the logical
fallacy of Perry’s argument. In State v. Ortega,36 an officer
approaching a stopped vehicle smelled burnt marijuana com-
ing from the passenger compartment. The district court found
probable cause for the search, based on a 1973 Minnesota
Supreme Court case holding the odor of marijuana pro-
vides an officer with probable cause to suspect criminal
activity.37 The defend­ant argued that the case was no longer
precedential, because at the time it was decided, posses-
sion of any amount of marijuana was a criminal offense, but
Minnesota had since changed its laws, and possession of a
small amount of marijuana was only a petty misdemeanor.
The court reasoned the change in the law was immaterial,
because “[t]he probable-cause standard is merely a test to
determine objective constitutional reasonableness, and regard-
less of the quantity of marijuana observed, the presence of
any amount logically suggests that there may be more.”38 It
held the officer had probable cause to arrest and search the
defendant “upon smelling the odor of marijuana emanating
from within the vehicle.”39
   We agree with this rationale. Objectively, the smell of burnt
marijuana tells a reasonable officer that one or more persons in
the vehicle recently possessed and used the drug. The officer
need not know whether the amount possessed is more than
1 ounce in order to have probable cause to suspect criminal
activity in the vehicle.
   [12] Of course, the odor of marijuana in an area will
not inevitably provide probable cause to arrest all those in
proximity to the odor.40 Here, the odor is simply one of the

36	
      State v. Ortega, 749 N.W.2d 851 (Minn. App. 2008).
37	
      See State v. Wicklund, 205 N.W.2d 509 (Minn. 1973).
38	
      State v. Ortega, supra note 36, 749 N.W.2d at 854.
39	
      Id.
40	
      See 2 Wayne R. LaFave, Search and Seizure, A Treatise on the Fourth
      Amendment § 3.6(b) (5th ed. 2012).
                                     - 723 -
                         Nebraska A dvance Sheets
                          292 Nebraska R eports
                                STATE v. PERRY
                               Cite as 292 Neb. 708

factors analyzed under the Maryland v. Pringle framework.
In addition to the odor of marijuana emanating from the vehi-
cle, the arresting officers knew there were two individ­uals in
the front seat of a vehicle, the passenger was not complying
with directions from the officers and was hiding his hands,
and a baggie the passenger held in his hand contained a sub-
stance that appeared to be crack cocaine. A reasonable officer
with knowledge of all of these facts could conclude both
occupants of the vehicle had knowledge of the presence of the
marijuana and the suspected cocaine and exercised dominion
over both, and thus the officer could have probable cause to
arrest both occupants for drug possession. We note that prob-
able cause does not require evidence sufficient to convict—
only that which would lead to a reasonable inference of guilt.41
We conclude that on the totality of the facts known to them at
the time of the search of Perry’s person, the officers had suf-
ficient probable cause, particularized to Perry, to arrest Perry
for drug possession.
                  (b) Search Incident to Arrest
   [13] The initial search of Perry’s person was done before
he was formally arrested. A search without a warrant before
an arrest, also without a warrant, is valid as an incident to the
subsequent arrest if (1) the search is reasonably contemporane-
ous with the arrest and (2) probable cause for the arrest exists
before the search.42 Here, probable cause existed before the
search, and Perry’s arrest was made immediately thereafter,
making it reasonably contemporaneous with the search. The
evidence found during the search was admissible, and the dis-
trict court properly denied Perry’s motion to suppress.
                 2. Finding of Noncooperation
   For the sake of completeness, we note that Perry also assigns
as error the district court’s finding that he was uncooperative

41	
      See Maryland v. Pringle, supra note 14.
42	
      State v. Twohig, 238 Neb. 92, 469 N.W.2d 344 (1991).
                                      - 724 -
                         Nebraska A dvance Sheets
                          292 Nebraska R eports
                                STATE v. PERRY
                               Cite as 292 Neb. 708

during the traffic stop. We review this finding of historical fact
for clear error.43
   The record shows it was the passenger, Devaughn, and not
Perry, who was uncooperative with officers and gave a false
name. The district court thus clearly erred in finding it was
Perry who acted in this manner. This error, however, did not
affect the propriety of the court’s ultimate holding, which
we affirm.
                       V. CONCLUSION
   For the foregoing reasons, we find the district court properly
denied Perry’s motion to suppress. We affirm his conviction
and sentence of 4 years’ probation.
                                                     A ffirmed.
   Heavican, C.J., and Miller-Lerman, J., participating on
briefs.
   McCormack, J., not participating.

43	
      See, State v. Smith, supra note 4; State v. Gorup, supra note 8, 279 Neb.
841, 782 N.W.2d 16 (2010).